MEMORANDUM **
Jin Hao Zheng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir.2004). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion by denying Zheng’s motion to reopen as untimely. Zheng filed the motion a year and eight months after the 90-day filing deadline elapsed and the motion did not fall within any of the exceptions to the deadline. See 8 C.F.R. § 1003.2(c); Azanor, 364 F.3d at 1021-22.
We lack jurisdiction to review the BIA’s August 26, 2002, decision denying Zheng’s asylum application on the merits, see Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996)(holding that a motion to reopen does not toll the statutory time to appeal the underlying final order), and Zheng’s unexhausted contention regarding custody redetermination, see Morales-Alegria v. Gonzales, 449 F.3d 1051, 1059 (9th Cir.2006).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.